Exhibit 10.9

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November 19, 2013, is entered
into by and between Ashford Hospitality Prime, Inc., a Maryland corporation
(“Ashford Prime”), Ashford Hospitality Limited Partnership, a Delaware limited
partnership (“Ashford Trust OP”), which holds common partnership units in
Ashford Hospitality Prime Limited Partnership, a Delaware limited partnership
(Ashford Prime OP”) and Ashford Hospitality Advisors LLC, a Delaware limited
liability company (“Ashford Advisor”).

RECITALS

WHEREAS, in connection with the separation and distribution of Ashford Prime
(the “Transaction”) from Ashford Hospitality Trust, Inc., a Maryland corporation
(“Ashford Trust”), Ashford Trust OP has contributed to Ashford Hospitality Prime
Limited Partnership (“Ashford Prime OP”) certain assets in exchange for cash and
the issuance of common partnership units of Ashford Prime OP (the “Ashford Prime
OP Units”). Ashford Trust OP has retained certain of the Ashford Prime OP Units
and has distributed the remainder to its limited partners, in accordance with
the provisions of Ashford Trust OP’s partnership agreement, and Ashford Trust OP
has been admitted as a limited partner of Ashford Prime OP;

WHEREAS, in connection with the Transaction and pursuant to an Advisory
Agreement, Ashford Advisor will serve as the external advisor to Ashford Prime,
and may receive Ashford Prime OP Units as compensation for such services (the
“Ashford Advisor Units”);

WHEREAS, in connection with the Transaction, Ashford Prime OP and Ashford Trust
OP, together with certain of their Affiliates have entered into option agreement
pursuant to which Ashford Trust OP may receive additional Ashford Prime OP Units
in exchange for the contribution of specified properties (such additional
Ashford Prime OP Units, together with the Ashford Advisor Units, the “Additional
Ashford Prime OP Units”); and

WHEREAS, pursuant to the Prime Partnership Agreement (as defined below), Ashford
Prime OP Units, including any Additional Ashford Prime OP Units, owned by
Ashford Trust OP or Ashford Advisor will be redeemable for cash or, at the
option of Ashford Prime, exchangeable for shares of Ashford Prime’s common
stock, par value $0.01 per share (the “Common Stock”) upon the terms and subject
to the conditions contained in the Prime Partnership Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition,



--------------------------------------------------------------------------------

“control” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Ashford Trust OP Unitholder Registration Rights Agreement” means that certain
Registration Rights Agreement, dated as of the date hereof, by Ashford Prime for
the benefit of Dartmore General Partnership, 5820 General Partnership, 3 MB
Associates, Ashford Financial Corporation, Helmut Horn, Graham Hershman, Emily
Landau, Martin Edelman, FGT, L.P., David Kimichik, David Brooks, Mark Nunneley,
Lawrence D. Barkman, Arthur A. Birney, Washington Brick & Terra Cotta Company,
L.P., L.L.P., Barbara Fleischman, Laura Glassman, Paul Glassman, Kogod Family
Holding Group LLC, Arlene R. Kogod, Lauren Sue Kogod, Leslie Susan Kogod, Robert
P. Kogod, Stuart Allan Kogod, Carice Smith Marital Deduction Trust, MC II
Associates.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in Dallas, Texas are
authorized or required by law, regulation or executive order to close.

“Charter” means the Articles of Amendment and Restatement of Ashford Prime as
filed with the Secretary of State of the State of Maryland on November 8, 2013,
as the same may be amended, modified or restated from time to time.

“Commission” means the Securities and Exchange Commission.

“Confidential Information” means Confidential Information as defined in Section
2.13(c).

“Demand Registration” shall have the meaning set forth in Section 2.1(c) of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable Ashford Prime OP Units” means Ashford Prime OP Units, including
any Additional Ashford Prime OP Units, which may be redeemable for cash or, at
the sole and absolute discretion of Ashford Prime, exchangeable for shares of
Common Stock pursuant to Section 7.4 of the Prime Partnership Agreement (without
regard to any limitations on the exercise of such exchange right as a result of
the Ownership Limit Provisions).

“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Initial Holder
(including assignments or transfers of Registrable Securities to such assignees
or transferees as a result of the foreclosure on any loans secured by such
Registrable Securities, including, but not limited to, any assignment or
transfer to KeyBank National Association, as Agent (or any successor agent or
nominee that holds Registrable Securities), as contemplated by that certain
Credit Agreement,

 

-2-



--------------------------------------------------------------------------------

dated as of September 26, 2011, as the same may be now or hereafter amended,
restated, extended, supplemented or consolidated, or any agreement executed
pursuant thereto) (x) to the extent permitted under the Prime Partnership
Agreement or the Charter, as applicable, and (y) provided such assignee or
transferee agrees in writing to be bound by all the provisions hereof, unless
such owner, assignee or transferee acquires such Registrable Security (i) in a
public distribution pursuant to a registration statement under the Securities
Act, (ii) pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act or (iii) subject to registration rights
under the Ashford Trust OP Unitholder Registration Rights Agreement.

“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.

“Initial Holder” means (i) Ashford Trust OP, (ii) any partner, member or
stockholder of Ashford Trust OP, (iii) any Affiliate of any such partner, member
or stockholder, and (iv) the Immediate Family of any of the foregoing.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to Ashford Prime (i) notifying
Ashford Prime of such Holder’s desire to include Registrable Securities held by
it in a Resale Shelf Registration Statement, (ii) containing all information
about such Holder required to be included in such registration statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to bound by the
terms and conditions hereof.

“Ownership Limit Provisions” mean the various provisions of Ashford Prime’s
Charter set forth in ARTICLE VI thereof restricting the ownership of shares of
Common Stock by Persons to specified percentages of the outstanding shares of
Common Stock.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggyback Registration” shall have the meaning set forth in Section 2.1(b) of
this Agreement.

“Prime Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Ashford Prime OP, dated as of November 19, 2013, as the
same may be amended, modified or restated from time to time.

“Registrable Securities” means shares of Common Stock of Ashford Prime at any
time owned, either of record or beneficially, (x) by Ashford Trust OP or Ashford
Advisor which are issuable or issued upon exchange of Exchangeable Ashford Prime
OP Units or (y) by any Holder which are issuable or issued upon exchange of
Exchangeable Ashford Prime OP Units issued in connection with the Transaction
and, in each case, any additional shares of Common Stock issued as a dividend,
distribution or exchange for, or in respect of such shares until:

 

-3-



--------------------------------------------------------------------------------

(i) a registration statement (including a Resale Shelf Registration Statement)
covering such shares has been declared effective by the Commission and such
shares have been disposed of pursuant to such effective registration statement
or such shares (other than Restricted Shares) were issued pursuant to an
effective registration statement;

(ii) such shares have been publicly sold under Rule 144;

(iii) at all times that the Holder is an Initial Holder, all such shares held by
such Person may be sold in one transaction pursuant to Rule 144; or

(iv) such shares have been otherwise transferred in a transaction that
constitutes a sale thereof under the Securities Act, Ashford Prime has delivered
a new certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act;

provided, however, that “Registrable Securities” for purposes of the
indemnification obligations contained in Sections 2.7 and 2.8 shall mean all
shares that are registered on the applicable Shelf Registration, notwithstanding
that such shares may not otherwise be “Registrable Securities” by operation of
clause (iii) above.

“Resale Shelf Registration” shall have the meaning set forth in Section 2.1(a).

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).

“Restricted Shares” means shares of Common Stock issued under an Issuer
Registration Statement which if sold by the holder thereof would constitute
“restricted securities” as defined under Rule 144.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Resale Shelf Registration Statement under the Securities Act.

“Suspension Notice” means any written notice delivered by Ashford Prime pursuant
to Section 2.9 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Resale Shelf Registration. Subject to Section 2.9, Ashford Prime shall
prepare and file not later than 54 weeks after the consummation date of the
Transaction, a “shelf” registration statement with respect to the resale of the
Registrable Securities (“Resale Shelf Registration”) by the Holders thereof on
an appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (the “Resale Shelf Registration
Statement”) and permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution elected by
the Holders and set forth in the Resale Shelf Registration Statement. Ashford
Prime shall use its commercially reasonable efforts to cause the Resale Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof, and, subject to Sections 2.1(e)
and 2.9, to keep such Resale Shelf Registration Statement continuously effective
for a period ending when all shares of Common Stock covered by the Resale Shelf
Registration Statement are no longer Registrable Securities. In addition, if the
Resale Shelf Registration Statement is not on Form S-3 (or any similar or
successor form) and during the period that the Resale Shelf Registration
Statement is effective Ashford Prime becomes eligible to use Form S-3 (or any
similar or successor form), Ashford Prime shall be entitled to amend the Resale
Shelf Registration Statement so that it becomes a registration statement on Form
S-3 (or any similar or successor form); provided, however, that Ashford Prime
shall use its best efforts to have such amendment declared effective as soon as
practicable after filing. In the event that Ashford Prime fails to so file, or
if filed fails to so maintain the effectiveness of, a Resale Shelf Registration
Statement, Ashford Trust OP may participate in a Piggyback Registration pursuant
to Section 2.1(b) herein; provided, further, that if and so long as a Resale
Shelf Registration Statement is on file and effective (subject to the terms and
conditions of this Agreement), then Ashford Prime shall have no obligation to
allow participation in a Piggyback Registration.

At the time the Resale Shelf Registration Statement is declared effective,
Ashford Trust OP and each other Holder that has delivered a duly completed and
executed Notice and Questionnaire to Ashford Prime on or prior to the date ten
(10) Business Days prior to such time of effectiveness shall be named as a
selling securityholder in the Resale Shelf Registration Statement and the
related prospectus in such a manner as to permit Ashford Trust OP to deliver
such prospectus to purchasers of Registrable Securities in accordance with
applicable law. If required by applicable law, subject to the terms and
conditions hereof, after effectiveness of the Resale Shelf Registration
Statement, Ashford Prime shall file a supplement to such prospectus or amendment
to the Resale Shelf Registration Statement not less than once a quarter as
necessary to name as selling securityholders therein any Holders that provide to
Ashford Prime a duly completed and executed Notice and Questionnaire and shall
use commercially reasonable efforts to cause any post-effective amendment to
such Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof.

(b) Piggyback Registration. Subject to Section 2.1(a) hereof, if Ashford Prime
proposes to file a registration statement (or a prospectus supplement pursuant
to a then existing

 

-5-



--------------------------------------------------------------------------------

shelf registration statement) under the Securities Act with respect to a
proposed underwritten equity offering by Ashford Prime for its own account or
for the account of any of its respective securityholders of any class of
security other than (i) any registration statement filed by Ashford Prime under
the Securities Act relating to an offering of Common Stock for its own account
as a result of the exercise of the exchange rights set forth in Section 7.4 of
the Partnership Agreement, (ii) any registration statement filed in connection
with a demand registration or any other contractually obligated registration or
(iii) a registration statement on Form S-4 or S-8 (or any substitute form that
may be adopted by the Commission) filed in connection with an exchange offer or
offering of securities solely to Ashford Prime’s existing securityholders, then
Ashford Prime shall give written notice of such proposed filing to the Holders
of Registrable Securities as soon as practicable (but in no event less than ten
(10) days before the anticipated filing date of the applicable preliminary
prospectus or, if applicable, prospectus supplement; provided that in the case
of a “bought deal” or an offering in which there is no (or very limited)
marketing, seven (7) days before pricing, and such notice shall offer such
Holders the opportunity to register such number of shares of Registrable
Securities as each such Holder may request (a “Piggyback Registration”). Ashford
Prime shall use commercially reasonable efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggyback Registration to
be included on the same terms and conditions as any similar securities of
Ashford Prime included therein.

(c) Demand Registration.

(i) Request for Registration. Commencing on or after the date which is one year
after the consummation of the Transaction, any Holder of Registrable Securities
may make a written request for registration under the Securities Act of all or
part of its Registrable Securities (a “Demand Registration”); provided, that
Ashford Prime shall not be obligated to effect more than one Demand Registration
in any twelve month period and not more than two such Demand Registrations in
total; and provided, further, that Holders making such written request shall
propose the sale of at least 100,000 shares of Registrable Securities (such
number to be adjusted successively in the event Ashford Prime effects any stock
split, stock consideration or recapitalization after the date hereof) or such
lesser number of Registrable Securities if such lesser number is all of the
Registrable Shares owned by the Holders. Any such request will specify the
number of shares of Registrable Securities proposed to be sold and will also
specify the intended method of disposition thereof. Within ten (10) days after
receipt of such request, Ashford Prime will give written notice of such
registration request to all other Holders of the Registrable Securities and
include in such registration all such Registrable Securities with respect to
which Ashford Prime has received written requests for inclusion therein within
twenty (20) Business Days after the receipt by the applicable Holder of Ashford
Prime’s notice. Each such request will also specify the number of shares of
Registrable Securities to be registered and the intended method of disposition
thereof.

(ii) Effective Demand Registration. A registration will not count as a Demand
Registration until it has become effective and has remained effective and
available for at least 180 days.

 

-6-



--------------------------------------------------------------------------------

(iii) Priority on Demand Registrations. If the Holders of a majority of shares
of the Registrable Securities to be registered in a Demand Registration so elect
by written notice to Ashford Prime, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. Ashford Prime shall select the book-running managing Underwriter in
connection with any such Demand Registration; provided that such managing
Underwriter must be reasonably satisfactory to the Holders of a majority of the
shares of the Registrable Securities. Ashford Prime may select any additional
investment banks and managers to be used in connection with the offering;
provided that such additional investment bankers and managers must be reasonably
satisfactory to the Holders of a majority of the shares of the Registrable
Securities. To the extent 10% or more of the Registrable Securities so requested
to be registered are excluded from the offering in accordance with
Section 2.1(d), the Holders of such Registrable Securities shall have the right
to one additional Demand Registration under this Section in such twelve-month
period with respect to the Registrable Securities

(d) Reduction of Offering. Notwithstanding anything contained herein, if the
managing Underwriter or Underwriters of an offering described in Section 2.1(b)
or (c) deliver a written opinion to Ashford Prime and the Holders of the
Registrable Securities included in such offering that (i) the size of the
offering that the Holders, Ashford Prime and such other persons intend to make
or (ii) the kind of securities that Ashford Trust OP, Ashford Prime and such
other Persons intend to include in such offering are such that the success of
the offering would be materially and adversely affected by inclusion of the
Registrable Securities requested to be included, then:

(i) if the size of the offering is the basis of such Underwriter’s opinion, the
amount of securities to be offered for the accounts of Holders shall be reduced
pro rata (according to the number of Registrable Securities proposed for
registration) to the extent necessary to reduce the total amount of securities
to be included in such offering to the amount recommended by such managing
Underwriter or Underwriters; provided that, in the case of a Piggyback
Registration, if securities are being offered for the account of other Persons
as well as Ashford Prime, then with respect to the Registrable Securities
intended to be offered by Holders, the proportion by which the amount of such
class of securities intended to be offered by Holders is reduced shall not
exceed the proportion by which the amount of such class of securities intended
to be offered by such other Persons is reduced, if Ashford Prime has the right
to reduce such other Person’s allocation; and

(ii) if the combination of securities to be offered is the basis of such
Underwriter’s opinion, (x) the Registrable Securities to be included in such
offering shall be reduced as described in clause (i) above (subject to the
proviso in clause (i)) or (y) if the actions described in clause (x) would, in
the judgment of the managing Underwriter, be insufficient to substantially
eliminate the adverse effect that inclusion of the Registrable Securities
requested to be included would have on such offering, such Registrable
Securities will be excluded from such offering.

(e) Continuous Effectiveness of Resale Shelf Registration Statement. Ashford
Prime shall prepare and file such additional registration statements as
necessary and use its

 

-7-



--------------------------------------------------------------------------------

commercially reasonable efforts to cause such registration statements to be
declared effective by the Commission so that a shelf registration statement
remains continuously effective, subject to Section 2.9, with respect to resales
of Registrable Securities as and for the periods required under Section 2.1(a),
such subsequent registration statements, if any, shall constitute a Resale Shelf
Registration Statement hereunder.

(f) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Resale Shelf
Registration Statement.

Section 2.2 Registration Procedures; Filings; Information. Subject to
Section 2.9 hereof, in connection with any Resale Shelf Registration Statement
under Section 2.1(a) or whenever Ashford Trust requests than any Registrable
Securities be registered pursuant to Section 2.1(c) hereof, Ashford Prime will
use its commercially reasonable efforts to effect the registration of the
Registrable Securities covered thereby in accordance with the intended method of
disposition thereof as quickly as reasonably practicable. In connection with any
such request:

(a) Ashford Prime will, as expeditiously as possible, prepare and file with the
Commission a registration statement on any form for which Ashford Prime then
qualifies or which counsel for Ashford Prime shall deem appropriate and which
form shall be available for the sale of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof; provided that if Ashford Prime shall furnish to the Holders making a
request for a Demand Registration pursuant to Section 2.2(c) a certificate
signed by either its Chairman, Chief Executive Officer or President stating that
in his or her good faith judgment it would be significantly disadvantageous to
Ashford Prime or its shareholders for such a registration statement to be filed
as expeditiously as possible, Ashford Prime shall have a period of not more than
180 days within which to file such registration statement measured from the date
of receipt of the request.

(b) Ashford Prime will, if requested, prior to filing a registration statement
or prospectus or any amendment or supplement thereto, furnish to each Selling
Holder and each Underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement as proposed to
be filed, and thereafter furnish to such Selling Holder or Underwriter, if any,
such number of conformed copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such Selling Holder or Underwriter may reasonably request to
facilitate the disposition of the Registrable Securities owned by such Selling
Holder.

(c) After the filing of the registration statement, Ashford Prime will promptly
notify each Selling Holder of Registrable Securities covered by such
registration statement of any stop

 

-8-



--------------------------------------------------------------------------------

order issued or threatened by the Commission and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

(d) Ashford Prime will use its commercially reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States (where an exemption does not
apply) as any Selling Holder or managing Underwriter or Underwriters, if any,
reasonably (in light of such Selling Holder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of Ashford Prime and do any and all
other acts and things that may be reasonably necessary or advisable to enable
such Selling Holder to consummate the disposition of the Registrable Securities
owned by such Selling Holder; provided that Ashford Prime will not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (d), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

(e) Ashford Prime will immediately notify each Selling Holder of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) Ashford Prime’s
receipt of any notification of the suspension of the qualification of any
Registrable Securities covered by a registration statement for sale in any
jurisdiction; or (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
promptly make available to each Selling Holder any such supplement or amendment.

(f) Ashford Prime will enter into customary agreements (including an
underwriting agreement, if any, in customary form) and take such other actions
as are reasonably required to expedite or facilitate the disposition of such
Registrable Securities pursuant to a Demand Registration.

(g) Ashford Prime will make available for inspection by any Selling Holder of
such Registrable Securities, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of Ashford Prime (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause Ashford Prime’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records which Ashford Prime determines, in good
faith, to be confidential and which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction. Each
Selling Holder of such Registrable Securities agrees that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the

 

-9-



--------------------------------------------------------------------------------

basis for any market transactions in the securities of Ashford Prime unless and
until such is made generally available to the public. Each Selling Holder of
such Registrable Securities further agrees that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to Ashford Prime and allow Ashford Prime, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.

(h) Ashford Prime will furnish to each Selling Holder and to each Underwriter,
if any, a signed counterpart, addressed to such Selling Holder or Underwriter,
of (i) an opinion or opinions of counsel to Ashford Prime and (ii) if eligible
under SAS 100, a comfort letter or comfort letters from Ashford Prime’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as the Holders of a majority of the Registrable Securities included in such
offering or the managing Underwriter or Underwriters therefor reasonably
requests.

(i) Ashford Prime will otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(j) Ashford Prime will use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by Ashford Prime are then listed.

(k) In addition to the Notice and Questionnaire, Ashford Prime may require each
Selling Holder of Registrable Securities to promptly furnish in writing to
Ashford Prime such information regarding such Selling Holder, the Registrable
Securities held by it and the intended method of distribution of the Registrable
Securities as Ashford Prime may from time to time reasonably request and such
other information as may be legally required in connection with such
registration. No Holder may include Registrable Securities in any registration
statement pursuant to this Agreement unless and until such Holder has furnished
to Ashford Prime such information. Each holder further agrees to furnish as soon
as reasonably practicable to Ashford Prime all information required to be
disclosed to make information previously furnished to Ashford Prime by such
Holder not materially misleading.

(l) Each Selling Holder agrees that, upon receipt of any notice from Ashford
Prime of the happening of any event of the kind described in Section 2.2(c) or
2.2(e) or upon receipt of a Suspension Notice, such Selling Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Selling
Holder’s receipt of written notice from Ashford Prime that such disposition may
be made and, in the case of clause (ii) of Section 2.2(e) or, if applicable,
Section 2.9, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.2(e) or, if applicable, prepared under Section 2.9,
and, if so directed by Ashford Prime, such Selling Holder will deliver to
Ashford Prime all copies, other than permanent file copies then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the

 

-10-



--------------------------------------------------------------------------------

time of receipt of such notice. Each Selling Holder of Registrable Securities
agrees that it will immediately notify Ashford Prime at any time when a
prospectus relating to the registration of such Registrable Securities is
required to be delivered under the Securities Act of the happening of an event
as a result of which information previously furnished by such Selling Holder to
Ashford Prime in writing for inclusion in such prospectus contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made.

Section 2.3 Registration Expenses. In connection with any registration statement
required to be filed hereunder, Ashford Prime shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all fees and expenses of compliance with
securities or “blue sky” laws (including registration and filing fees and
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (ii) printing expenses,
(iii) internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(iv) the fees and expenses incurred in connection with the listing of the
Registrable Securities, (v) reasonable fees and disbursements of counsel for
Ashford Prime and customary fees and expenses for independent certified public
accountants retained by Ashford Prime (including the expenses of any comfort
letters or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested pursuant to
Section 2.2(h) hereof), and (vi) the reasonable fees and expenses of any special
experts retained by Ashford Prime in connection with such registration. Ashford
Prime shall have no obligation to pay any fees, discounts or commissions
attributable to the sale of Registrable Securities, any out-of-pocket expenses
of the Holders (or the agents who manage their accounts), or any transfer taxes
relating to the registration or sale of the Registrable Securities.

Section 2.4 Indemnification by Ashford Prime. Ashford Prime agrees to indemnify
and hold harmless each Selling Holder of Registrable Securities, its officers,
directors and agents, and each Person, if any, who controls such Selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities that arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
Ashford Prime shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission included in reliance upon
and in conformity with information furnished in writing to Ashford Prime by such
Selling Holder or on such Selling Holder’s behalf expressly for inclusion
therein. Ashford Prime also agrees to indemnify any Underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Selling Holders provided in this Section 2.7,
provided that the foregoing indemnity with respect to any preliminary prospectus
shall not inure to the benefit of any Underwriter of the Registrable Securities
from whom the person asserting any such losses, claims, damages or liabilities
purchased the Registrable Securities which are the

 

-11-



--------------------------------------------------------------------------------

subject thereof if such person did not receive a copy of the prospectus (or the
prospectus as supplemented) at or prior to the confirmation of the sale of such
Registrable Securities to such person in any case where such delivery is
required by the Securities Act and the untrue statement or omission of a
material fact contained in such preliminary prospectus was corrected in the
prospectus (or the prospectus as supplemented). The indemnity provided for in
this Section 2.4 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Selling Holder.

Section 2.5 Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless Ashford
Prime, its officers, directors and agents and each Person, if any, who controls
Ashford Prime within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from Ashford Prime to such Selling Holder, but only with respect to information
relating to such Selling Holder included in reliance upon and in conformity with
information furnished in writing by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any registration statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or any preliminary prospectus. In case any action or proceeding shall be brought
against Ashford Prime or its officers, directors or agents or any such
controlling person, in respect of which indemnity may be sought against such
Selling Holder, such Selling Holder shall have the rights and duties given to
Ashford Prime, and Ashford Prime or its officers, directors or agents or such
controlling person shall have the rights and duties given to such Selling
Holder, by Section 2.4. Each Selling Holder also agrees to indemnify and hold
harmless Underwriters of the Registrable Securities, their officers and
directors and each Person who controls such Underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of Ashford Prime
provided in this Section 2.5. The obligations of any Selling Holder pursuant to
this Section 2.5 will be limited to an amount equal to the net proceeds to such
Selling Holder (after deducting any discounts and commissions) from the
disposition pursuant to such registration.

Section 2.6 Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.4 or
2.5, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under this Article II, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for

 

-12-



--------------------------------------------------------------------------------

the reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by (i) in the case of Persons indemnified pursuant to
Section 2.4 hereof, the Selling Holders which owned a majority of the
Registrable Securities sold under the applicable registration statement and
(ii) in the case of Persons indemnified pursuant to Section 2.5, Ashford Prime.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Party shall have requested an Indemnifying Party to reimburse the Indemnified
Party for fees and expenses of counsel as contemplated by the third sentence of
this paragraph, the Indemnifying Party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than thirty (30) Business Days after receipt by
such Indemnifying Party of the aforesaid request and (ii) such Indemnifying
Party shall not have reimbursed the Indemnified Party in accordance with such
request prior to the date of such settlement. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

Section 2.7 Contribution. If the indemnification provided for in Section 2.4 or
2.5 hereof is unavailable to an Indemnified Party or insufficient in respect of
any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (i) as between Ashford Prime and
the Selling Holders on the one hand and the Underwriters on the other, in such
proportion as is appropriate to reflect the relative fault of Ashford Prime and
each Selling Holder on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) between Ashford Prime on the one hand and each Selling
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of Ashford Prime and each Selling Holder in connection with such
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of Ashford Prime and the Selling Holders on the one hand and of
the Underwriters on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by Ashford Prime and the Selling Holders or by the Underwriters. The
relative fault of Ashford Prime on the one hand and of each Selling Holder on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

-13-



--------------------------------------------------------------------------------

Ashford Prime and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.7 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
commissions and discounts received by such Underwriter in connection with the
sale of the securities underwritten by it and distributed to the public exceeds
the amount of any damages which such Underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission, and no Selling Holder shall be required to contribute any amount in
excess of the amount by which the net proceeds from the sale of the securities
of such Selling Holder to the public exceeds the amount of any damages which
such Selling Holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Selling Holder’s obligations to
contribute pursuant to this Section 2.7 are several in proportion to the net
proceeds of the offering received by such Selling Holder bears to the total net
proceeds of the offering received by all the Selling Holders and not joint.

Section 2.8 Rule 144. Ashford Prime covenants that it will (a) make and keep
public information regarding Ashford Prime available as those terms are defined
in Rule 144, (b) file in a timely manner any reports and documents required to
be filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by Ashford Prime as to its
compliance with the reporting requirements of Rule 144 (at any time more than 90
days after the completion of the Transaction), the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), and (ii) a copy of the most recent annual or quarterly report of
Ashford Prime and such other reports and documents so filed by Ashford Prime,
and (d) take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

Section 2.9 Suspension of Use of Registration Statement.

If the Board of Directors of Ashford Prime determines in its good faith judgment
that the filing of a registration statement under Section 2.1 or the use of any
related prospectus would be materially detrimental to Ashford Prime because such
action would require the disclosure of material information that Ashford Prime
has a bona fide business purpose for preserving as confidential or the
disclosure of which would impede Ashford Prime’s ability to consummate a
significant transaction (“Confidential Information”), and that Ashford Prime is
not otherwise required by applicable securities laws or regulations to disclose,
upon written notice of such determination by Ashford Prime to the Holders, the
rights of the Holders to offer, sell or

 

-14-



--------------------------------------------------------------------------------

distribute any Registrable Securities pursuant to a registration Statement or to
require Ashford Prime to take action with respect to the registration or sale of
any Registrable Securities pursuant to a registration statement shall be
suspended until the earlier of (i) the date upon which Ashford Prime notifies
the Holders in writing that suspension of such rights for the grounds set forth
in this Section 2.9(a) is no longer necessary and (ii) one-hundred eighty
(180) days; provided, however, no such 180-day period shall be successive with
respect to the same Confidential Information. Ashford Prime agrees to give the
notice under (i) above as promptly as practicable following the date that such
suspension of rights is no longer necessary.

If all reports required to be filed by Ashford Prime pursuant to the Exchange
Act have not been filed by the required date without regard to any extension, or
if the consummation of any business combination by Ashford Prime has occurred or
is probable for purposes of Rule 3-05 or Article 11 of Regulation S-X
promulgated under the Securities Act or any successor rule, upon written notice
thereof by Ashford Prime to the Holders, the rights of Ashford Trust OP to
offer, sell or distribute any Registrable Securities pursuant to a registration
statement or to require Ashford Prime to take action with respect to the
registration or sale of any Registrable Securities pursuant to a registration
statement shall be suspended until the date on which Ashford Prime has filed
such reports or obtained and filed the financial information required by Rule
3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in the registration statement, and Ashford Prime shall
notify the Holders as promptly as practicable when such suspension is no longer
required.

Section 2.10 Additional Shares.

Ashford Prime, at its option, may register under a registration statement and
any filings with any state securities commissions filed pursuant to this
Agreement, any number of unissued shares of Common Stock or any shares of Common
Stock owned by any other stockholder or stockholders of Ashford Prime.

Section 2.11 Holdback Agreements.

(a) Restrictions on Public Sale by Holder of Registrable Securities. To the
extent not inconsistent with applicable law and except with respect to a shelf
registration (including the Resale Shelf Registration Statement), each Holder
whose securities are included in a registration statement agrees not to effect
any sale or distribution of the issue being registered or a similar security of
Ashford Prime, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the 14 days prior to, and during the 90-day period beginning on, the
effective date of such registration statement (except as part of such
registration), if and to the extent requested in writing by Ashford Prime in the
case of a non-underwritten public offering or if and to the extent requested in
writing by the managing Underwriter or Underwriters in the case of an
underwritten public offering.

(b) Restrictions on Public Sale by Ashford Prime and Others. Ashford Prime
agrees that any agreement entered into after the date of this Agreement pursuant
to which Ashford Prime issues or agrees to issue any privately placed securities
shall contain a provision under which holders of such securities agree not to
effect any sale or distribution of any securities similar to

 

-15-



--------------------------------------------------------------------------------

those being registered in accordance with Section 2.1(b) or (c) hereof, or any
securities convertible into or exchangeable or exercisable for such securities,
during the 14 days prior to, and during the 90-day period beginning on, the
effective date of any registration statement (except as part of such
registration statement where the Holders of a majority of the Registrable
Securities to be included in such registration statement consent or as part of
registration statements filed as set forth in Section 2.1(b)(i) or (iii)), if
and to the extent requested in writing by Ashford Prime in the case of a
non-underwritten public offering or if and to the extent requested in writing by
the managing Underwriter or Underwriters in the case of an underwritten public
offering, in each case including a sale pursuant to Rule 144 under the
Securities Act (except as part of any such registration, if permitted);
provided, however, that the provisions of this paragraph (b) shall not prevent
the conversion or exchange of any securities pursuant to their terms into or for
other securities.

ARTICLE III

MISCELLANEOUS

Section 3.1 Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
Ashford Prime agrees that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2 Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of Ashford Prime and the Holders
of a majority of the Registrable Securities (with Holders of Exchangeable
Ashford Prime OP Units deemed to be Holders, for purposes of this Section, of
the number of shares of Common Stock into which such Exchangeable Ashford Prime
OP Units would be exchangeable for as of the date on which consent is
requested); provided, however, that the effect of any such amendment will be
that the consenting Holders will not be treated more favorably than all other
Holders (without regard to any differences in effect that such amendment or
waiver may have on the Holders due to the differing amounts of Registrable
Shares held by such Holders). No failure or delay by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon any breach thereof
shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

Section 3.3 Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery:

 

  (i) if to Ashford Trust OP, at 14185 Dallas Parkway, Suite 1100, Dallas, TX
25254, Attention: Chief Legal Officer, or to such other address as Ashford Prime
may hereafter specify in writing;

 

-16-



--------------------------------------------------------------------------------

  (ii) if to any other Holder, initially to the address indicated in such
Holder’s Notice and Questionnaire or, if no Notice and Questionnaire has been
delivered, to such other address as any Holder shall have specified in writing;
and

 

  (iii) if to Ashford Prime, at 14185 Dallas Parkway, Suite 1100, Dallas, TX
25254, Attention: Chief Legal Officer, or to such other address as Ashford Prime
may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied; and on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery.

Section 3.4 Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of Ashford Prime in connection with a
transfer of such Holder’s Ashford Prime OP Units or Registrable Securities;
provided, that the Holder satisfies all applicable transfer provisions for the
Ashford Prime OP Units or Registrable Securities, as applicable, and notifies
Ashford Prime of such proposed transfer and assignment and the transferee or
assignee of such rights assumes in writing the obligations of such Holder under
this Agreement.

Section 3.5 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without regard to the
choice of law provisions thereof.

Section 3.7 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by Ashford Prime with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

-17-



--------------------------------------------------------------------------------

Section 3.9 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10 No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

Section 3.11 Termination. The obligations of the parties hereunder shall
terminate (i) with respect to a Holder when it no longer holds Registrable
Securities, and (ii) with respect to Ashford Prime when there are no longer any
Registrable Securities; except, in each case, for any obligations under Sections
2.1(c), 2.3, 2.4, 2.5, 2.6 and 2.7 and Article III that, by their terms, are
intended to survive for a specific period of time.

[Signature Page Follows]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ASHFORD HOSPITALITY PRIME, INC. By:  

/s/ David A. Brooks

David A. Brooks, Chief Operating Officer and General Counsel

Address: 14185 Dallas Parkway, Suite 1100 Dallas, TX 75254 ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a Delaware limited partnership By: Ashford OP General
Partner, LLC, its sole general partner   By:  

/s/ David A. Brooks

  David A. Brooks, Vice President Address: 14185 Dallas Parkway, Suite 1100
Dallas, TX 75254 ASHFORD HOSPITALITY ADVISORS LLC By:  

/s/ David A. Brooks

David A. Brooks, Vice President Address: 14185 Dallas Parkway, Suite 1100
Dallas, TX 75254

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Notice and Questionnaire

The undersigned beneficial holder of shares of common stock, par value $.01 per
share (“Common Stock”), of Ashford Hospitality Prime, Inc. (the “Company”)
and/or common units of limited partnership interests of Ashford Hospitality
Prime Limited Partnership (“Ashford Prime OP”) convertible into shares of Common
Stock (any such Common Stock, the “Registrable Securities”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) one or more registration statements (collectively,
the “Resale Shelf Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement (the “Registration Rights Agreement”), dated November 19, 2013,
by and between the Company, Ashford Hospitality Limited partners and Ashford
Hospitality Advisors LLC. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Resale Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Resale Shelf Registration Statement, this Notice and
Questionnaire must be completed, executed and delivered to the Company at the
address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.



--------------------------------------------------------------------------------

Certain legal consequences arise from being named as selling security holders in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Resale Shelf Registration
Statement and the related prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Resale Shelf Registration Statement the Registrable Securities beneficially
owned by it and listed below in Item 3 (unless otherwise specified under
Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Resale Shelf Registration Statement or the related prospectus in
reliance upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

  1. (a) Full Legal Name of Selling Security Holder:

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

(c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item
(3) below:

 

  2. Address for Notices to Selling Security Holder:

Telephone:

Fax:

E-mail address:

Contact Person:

 

  3. Beneficial Ownership of Registrable Securities:

Type of Registrable Securities beneficially owned, and number of shares of
Common Stock and/or OP Units, as the case may be, beneficially owned:



--------------------------------------------------------------------------------

  4. Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 

  5. Relationship with the Company

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

  6. Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Resale Shelf Registration Statement only as follows and will
not be offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Resale Shelf Registration Statement. Such Registrable
Securities may be sold from time to time directly by the undersigned or,
alternatively, through broker-dealers or agents. If the Registrable Securities
are sold through broker-dealers, the Selling Security Holder will be responsible
for discounts or commissions or agent’s commissions. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions)

(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

(ii) in the over-the-counter market;

(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

(iv) through the writing of options.

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of



--------------------------------------------------------------------------------

the Registrable Securities and deliver Registrable Securities to close out such
short positions, or loan or pledge Registrable Securities to broker-dealers that
in turn may sell such securities.

State any exceptions here:

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, Ashford Prime has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify Ashford Prime of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective. All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing at the
address set forth below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to Ashford Prime, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of Texas.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Holder: By:  

 

Name:  

 

Title:  

 

Dated:  

 



--------------------------------------------------------------------------------

Please return the completed and executed Notice and Questionnaire to:

Ashford Hospitality Prime, Inc.

14185 Dallas parkway, Suite 1100

Dallas, TX 75254

Tel: (972) 490-9600

Attention: Chief Legal Officer